On Petition for Rehearing.
Further study of the record herein convinces me that it fails to show consent by the district attorney to a suspension either of imposition or execution of sentence. *Page 267 
Having decided, as I think the Court by its decision has, that the district attorney's consent was lacking, a situation is presented identical with that in the case of Peopleex rel. Carroll v. District Court, 106 Colo. 89,101 P.2d 26. I believe our decision in that case is controlling. I therefore concur in the Court's opinion only so far as it reaffirms our holding in the Carroll case.